UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2 (Amendment No. )* Cytokinetics, Incorporated (Name of Issuer) Common Stock, $0.001 Par Value Per Share (Title of Class of Securities) 23282W605 (CUSIP Number) December 26, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 23282W605 13G Page 2 of 5 Pages 1 NAMES OF REPORTING PERSONS Astellas Pharma Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Japan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.28% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. 23282W605 13G Page 3 of 5 Pages Item 1(a) Name of Issuer: Cytokinetics, Incorporated Item 1(b) Address of Issuer’s Principal Executive Offices: 280 East Grand Avenue South San Francisco, CA 94080 Item 2(a) Name of Person Filing: Astellas Pharma Inc. Item 2(b) Address of Principal Business Office or, if none, Residence: 5-1, Nihonbashi-Honcho 2-chome Chuo-ku, Tokyo 103-8411 Japan Item 2(c) Citizenship: Japan Item 2(d) Title of Class of Securities: Common Stock, $0.001 par value per share Item 2(e) CUSIP No.: 23282W605 Item 3 If this statement is filed pursuant to §§ 240 13d-1(b), or 240 13d-2(b) or (c), check whether the person filing is a: Not applicable. CUSIP No. 23282W605 13G Page 4 of 5 Pages Item 4 Ownership: (a) Amount beneficially owned: 2,040,816 (b) Percent of class: 5.28% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 2,040,816 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of:2,040,816 (iv) Shared power to dispose or to direct the disposition of: 0 Item 5 Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof each of the Reporting Persons has ceased to be the beneficial owner of more than five percent of the class of securities, check the following. o Item 6 Ownership of More Than Five Percent on Behalf of Another Person: Not applicable. Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person: Not applicable. Item 8 Identification and Classification of Members of the Group: Not applicable. Item 9 Notice of Dissolution of Group: Not applicable. Item 10 Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under § 240.14a-11. CUSIP No. 23282W605 13G Page 5 of 5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, we certify that the information set forth in this Statement is true, complete and correct. Dated:December 26, 2014 ASTELLAS PHARMA INC. By: /s/ Akira Kamimura Akira Kamimura Executive Director, Finance
